       Case 2:21-cv-00155-AMM Document 11 Filed 05/03/21 Page 1 of 13                      FILED
                                                                                  2021 May-03 PM 02:15
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 FRANK J. PRICE; and LISA                )
 PRICE,                                  )
                                         )
      Plaintiffs,                        )
                                         )
                                                Case No.: 2:21-cv-155-AMM
 v.                                      )
                                         )
 FAMILY DOLLAR STORES                    )
 OF ALABAMA, LLC; and                    )
 SHENITA G. TURNER,                      )
                                         )
      Defendants.                        )

                          MEMORANDUM OPINION

      This case is before the court on Plaintiffs’ Motion To Remand, which includes

a request for costs and fees. Doc. 4. For the reasons stated below, the motion to

remand is GRANTED, and the request for costs and fees is DENIED.

I. BACKGROUND

      In their complaint, which was filed in the Circuit Court of Jefferson County,

Alabama, Plaintiffs Frank J. Price and Lisa Price (“the Prices”) allege that they were

shot and wounded in the parking lot of a Family Dollar store in Bessemer. Doc. 1-1

at 5 ¶¶ 15-16. The Prices allege that the assailant was the boyfriend of a Family

Dollar employee (Defendant Shenita G. Turner), that the Prices witnessed the

assailant “engage in a verbal altercation” with Ms. Turner at the Family Dollar

shortly before the shooting, and that the negligence and wantonness of Defendant
       Case 2:21-cv-00155-AMM Document 11 Filed 05/03/21 Page 2 of 13




Family Dollar Stores of Alabama, LLC (“Family Dollar”) and of Ms. Turner caused

the Prices’ injuries. Id. at 5. The Prices allege, inter alia, that “based upon prior

violent acts, assaults and/or shootings” at the store, “it was foreseeable or should

have been foreseeable” to both defendants that “this tragedy would likely occur.” Id.

at 6 ¶ 23. The Prices and Ms. Turner are alleged to be domiciled in Alabama; Family

Dollar is a foreign company. Id. at 4.

      Family Dollar removed the case to this court on the basis of diversity

jurisdiction, asserting that the citizenship of Ms. Turner could be ignored for

jurisdictional purposes because she was “fraudulently joined in an attempt to defeat

diversity jurisdiction.” Doc. 1 at 9. Family Dollar asserted that Ms. Turner “owed no

legal duty to the [Prices] and cannot be held liable for the intentional criminal acts

of a third party.” Id. To support its contention that Ms. Turner did not owe a legal

duty to the Prices, Family Dollar asserted that “[i]t is well-settled under Alabama

law that there is no duty on a premises owner” (let alone an employee, Family Dollar

argues) “to protect another from the criminal acts of a third party absent special

circumstances or a special relationship.” Id. at 7 (citing New Addition Club, Inc. v.

Vaughn, 903 So. 2d 68, 76 (Ala. 2004); Moye v. A.G. Gaston Motels, Inc., 499 So.

2d 1368, 1370 (Ala. 1986)) (emphasis omitted).

      The Prices filed a motion to remand, Doc. 4, asserting that under

Whataburger, Inc. v. Rockwell, 706 So. 2d 1220 (Ala. Civ. App. 1997), their

                                          2
       Case 2:21-cv-00155-AMM Document 11 Filed 05/03/21 Page 3 of 13




allegations could state a claim against Ms. Turner. The Prices also asked for an

award of costs and fees under 28 U.S.C. § 1447(c). Doc. 4 at 12.

      Family Dollar opposed the motion and filed several exhibits, including what

Family Dollar asserts is footage from security cameras at the store “show[ing] the

relevant span of time between [the Prices’] arrival at the Family Dollar store through

the incident made the basis of this litigation.” Doc. 6-1 at 3 ¶ 8. “Based on the

surveillance video footage,” Family Dollar asserts, the Prices “cannot candidly claim

that [the Prices] and the assailant were ever inside the store at the same time, that he

threatened [them] inside the store, or that he followed [them] out of the store.” Doc. 6

at 7; see also id. at 5 (asserting that the footage contradicts the “alleg[ations] by [the

Prices] in their Complaint and Motion to Remand”). The Prices filed a reply brief

attaching several exhibits, including affidavits by the Prices and by a police officer

who responded to the scene after the shooting. Doc. 10.

II. LEGAL STANDARDS

      “In order for an action to be properly removed from a state court, the district

court must have been able to exercise original jurisdiction over the original claims.”

Cabalceta v. Standard Fruit Co., 883 F.2d 1553, 1556 (11th Cir. 1989). “An

additional caveat in diversity actions is that no properly joined and served defendant

can be a citizen of the State in which such action is brought.” Id. (internal quotation

marks omitted).

                                            3
       Case 2:21-cv-00155-AMM Document 11 Filed 05/03/21 Page 4 of 13




      To remove a suit that involves a resident defendant, “the removing party has

the burden of proving that either: (1) there is no possibility the plaintiff can establish

a cause of action against the resident defendant; or (2) the plaintiff has fraudulently

pled jurisdictional facts to bring the resident defendant into state court.” Crowe v.

Coleman, 113 F.3d 1536, 1538 (11th Cir. 1997) (citing Cabalceta, 883 F.2d at 1561).

Family Dollar has not asserted that the Prices fraudulently pleaded jurisdictional

facts, so the question is generally “whether the facts alleged in [the] [p]laintiffs’

complaint state even an arguable cause of action under [state] law.” Id. at 1539

(emphasis in original); Cabalceta, 883 F.2d at 1562 (holding that when a removing

defendant attempts to establish that joinder is fraudulent because the plaintiffs have

“no possible cause of action” against the nondiverse defendant, the court analyzes

the plaintiffs’ potential claim “under the allegations of the [p]laintiffs’ pleadings

at the time of removal”) (emphasis in original). “[D]oubtful issues of law due to

[an] absence of definite pronouncements by the state supreme court” are resolved in

favor of remand. Crowe, 113 F.3d at 1540 (internal quotation marks omitted).

      If a defendant presents evidence contesting the substantive allegations in the

complaint, the court’s “authority to look into the ultimate merit of the plaintiff’s

claims [is] limited to checking for obviously fraudulent or frivolous claims” against

the nondiverse defendant. Id. at 1542. “[T]he plaintiff need not show that he could

survive in the district court a motion for summary judgment filed by th[e] in-state

                                            4
       Case 2:21-cv-00155-AMM Document 11 Filed 05/03/21 Page 5 of 13




defendant, . . . there need only be a reasonable basis for predicting that the state law

might impose liability on the facts involved.” Id. at 1541-42 (emphasis in original)

(internal quotation marks omitted). In performing this analysis, “extraordinary care”

must be used “to avoid jumbling up motions for remand and motions for summary

judgment,” because “the jurisdictional inquiry must not subsume substantive

determination.” Id. at 1538, 1542 (internal quotation marks omitted).

      Ordinarily, the rule is that the facts alleged by the plaintiff control whether a

potential cause of action exists. Id. at 1539; Cabalceta, 883 F.2d at 1562. Put

differently, the removing defendant may not through its own evidence “[m]erely . . .

traverse the allegations upon which the liability of the resident defendant is rested.”

Chesapeake & O. R. Co. v. Cockrell, 232 U.S. 146, 150, 152 (1914). But there is an

exception under Legg v. Wyeth, 428 F.3d 1317 (11th Cir. 2005), to that rule. In Legg,

the plaintiffs brought “one of thousands of cases brought by plaintiffs across the

country who claim[ed] they suffer[ed] from valvular heart disease because they took

one of Wyeth’s diet drugs.” Id. at 1320. The Eleventh Circuit recognized “[a]

common strategy employed by the plaintiffs in th[o]se cases . . . to name local

parties, often Wyeth’s local sales representatives, as defendants” in an attempt to

avoid removal and consolidation in multidistrict litigation. Id. This strategy was a

well-known “sham” and there were “dozens of district court decisions finding that

Wyeth sales representatives were fraudulently joined as defendants to defeat federal

                                           5
       Case 2:21-cv-00155-AMM Document 11 Filed 05/03/21 Page 6 of 13




diversity jurisdiction.” Id. at 1320-21 (quotation marks omitted). In other words, the

strategy of joining local sales representatives in suits against a drug manufacturer

was exactly the sort of “obviously fraudulent” ploy that a court is “checking for” in

a fraudulent joinder analysis. Crowe, 113 F.3d at 1542.

      The drug manufacturer attached to its notice of removal affidavits by the three

defendant sales representatives. Legg, 428 F.3d at 1322. Two of the affidavits

attacked as fraudulent jurisdictional facts alleged in the complaint. See id. In the

third affidavit, a sales representative swore “that she did not know of [the drug’s]

alleged connection with valvular heart disease.” Id. Put differently, she did not

submit evidence to contest a “jurisdictional” fact—she submitted evidence to deny

an element of the plaintiffs’ claim for negligent misrepresentation against her, like

the defendant in Chesapeake & O. R. Co., who in its verified petition for removal

“[m]erely . . . traverse[d] the allegations upon which the liability of the resident

defendant is rested.” 232 U.S. at 150, 152. The plaintiffs submitted evidence in

response, but far from casting doubt on the sales representative’s sworn statement,

that evidence “in fact reinforce[d]” it. Legg, 428 F.3d at 1322.

      In summary, the case against the resident defendant in Legg was part of a long

pattern of litigation using sham allegations to attempt fraudulent joinder, the

defendant submitted an affidavit that negated an element of the plaintiffs’ claim

against the resident defendant, and the plaintiffs did not dispute the affidavit. The

                                          6
       Case 2:21-cv-00155-AMM Document 11 Filed 05/03/21 Page 7 of 13




Eleventh Circuit held that under these circumstances, “the court cannot . . . resolve

the facts in the [p]laintiffs’ favor based solely on the unsupported allegations in the

[p]laintiffs’ complaint.” Id. at 1323. To do so would reward the plaintiffs for

reaching into a “bag of tricks” to avoid federal jurisdiction. Id. at 1325 (internal

quotation marks omitted).

III. ANALYSIS

      A. Remand

      In its notice of removal, Family Dollar did not rely on any factual contentions

other than those alleged in the complaint to support its assertion that Ms. Turner was

fraudulently joined. See Doc. 1. Indeed, Family Dollar asserted that “[i]t is clear

from [the Prices’] Complaint” that the Prices “have no viable cause of action against”

Ms. Turner because she “was neither the premises owner nor the manager of the

subject Family Dollar store on July 27, 2020,” and thus “owed no legal duty to the

[Prices].” Id. at 8-9. Family Dollar cited two controlling precedents, New Addition

Club, Inc. and Moye, to support its contention that the Prices could not possibly state

a claim against Ms. Turner. Doc. 1 at 7. Family Dollar also attempted to distinguish

a decision by the Southern District of Alabama that, according to Family Dollar,

“addressed whether naming a store manager in a slip and fall premises liability action

defeated diversity of citizenship.” Id. at 6-7 (citing Kimbrough v. Dial, No.

06-0585-WS-C, 2006 WL 3627102 (S.D. Ala. Dec. 11, 2006)).

                                          7
       Case 2:21-cv-00155-AMM Document 11 Filed 05/03/21 Page 8 of 13




      The Prices filed a motion to remand, asserting, inter alia, that under

Whataburger, Inc., 706 So. 2d 1220, their allegations against Ms. Turner are

sufficient to plead that “it was foreseeable to Ms. Turner that her boyfriend was

going to assault these customers” and that she could be liable to them for her failure

to protect the plaintiffs under such circumstances. Doc. 4 at 11. The Prices further

stated that “there has been no discovery thus far.” Id.

      In response, Family Dollar submitted “surveillance video footage” which it

asserts “shows [that the complaint] is an inaccurate description of the facts.” Doc. 6

at 3. This footage is not a basis for the court to deny the Prices’ motion to remand

for two reasons. First, the security footage is not sworn testimony that obviously

negates an element of the Prices’ claim against Ms. Turner—Family Dollar uses it

to suggest a more “[]accurate description” of what happened. Id. Accordingly, the

footage is unlike the affidavit in Legg. For the court to determine whether the

complaint or footage from a security camera more accurately describes what

happened, and then to determine whether the footage reveals circumstances under

which a duty could be owed by Ms. Turner to the Prices, would go beyond the court’s

authority to “check[] for obviously fraudulent or frivolous claims.” Crowe, 113 F.3d

at 1542.

      Second, unlike the plaintiffs in Legg, who did not respond to the defendant’s

affidavits with evidence to reaffirm the allegations in the complaint, the Prices

                                          8
       Case 2:21-cv-00155-AMM Document 11 Filed 05/03/21 Page 9 of 13




responded to the security footage with their own affidavits and that of a police

officer. See Docs. 10-1, 10-2, 10-3. Family Dollar asserts that the footage shows that

“the interaction between [the Prices] and the assailant occurred outside in the parking

lot of Family Dollar and outside the view of Turner, and not in the store as alleged

by [the Prices] in their Complaint,” Doc. 6 at 5, but Mr. Price swore in his affidavit

that when the Prices entered the store, Ms. Turner “was involved in a loud and heated

argument” with the assailant, and that Ms. Turner “was on the telephone with [the

assailant] while she was talking” to the Prices in the store, Doc. 10-1 ¶¶ 2-3. The

police officer who responded to the shooting swore that Ms. Turner “told [him] that

[the assailant] got angry at Frank Price because Mr. Price asked [Ms. Turner] if [the

assailant] was trying to jump on her and Mr. Price tried to protect her.” Doc. 10-3 ¶ 5.

By responding with sworn testimony about “the interaction between [the Prices] and

the assailant,” see Doc. 6 at 5, the Prices did what the plaintiffs in Legg did not: they

maintained that there is “some question of fact” which must be resolved in their

favor. 428 F.3d at 1323.

      Ultimately, removability does not turn on whether a jury viewing the security

footage could find for the Prices against Ms. Turner, but whether, resolving issues

of fact and ambiguities of state law in favor of the Prices, Family Dollar has

established that the Prices cannot possibly state a claim against Ms. Turner. Crowe,

113 F.3d at 1541-42; Cabalceta, 883 F.2d at 1562. Family Dollar asserts that two

                                           9
       Case 2:21-cv-00155-AMM Document 11 Filed 05/03/21 Page 10 of 13




controlling cases demonstrate that there is no such possibility: New Addition Club,

Inc. and Moye. Doc. 1 at 7; Doc. 6 at 6. According to Family Dollar, under these

cases “there is no duty on a premises owner to protect another from the criminal

acts of a third party absent special circumstances or a special relationship,” so there

is no duty on “a mere employee.” Doc. 6 at 6-7 (emphasis in original). But neither

case supports Family Dollar’s position.

      In New Addition Club, Inc., a fight in a nightclub was continued outside in the

parking lot, where one patron shot another dead. 903 So. 2d at 69-70. The decedent’s

estate sued the nightclub and one of its owners (the one who had worked at the club

that night), asserting various negligence/wantonness claims. Id. at 70. The trial court

denied the defendants’ motion to dismiss and their motion for summary judgment,

but at the close of evidence at trial, granted their motion for judgment as a matter of

law on all claims except “negligence and/or wantonness in the context of premises

liability.” Id. at 70. After the jury found for the estate, the defendants (which the

supreme court referred to “collectively [as] ‘the Club’”) appealed. Id. at 70. The

supreme court analyzed whether, based on the evidence presented at trial, “the

particular criminal activity” (the shooting) was foreseeable to “the Greens”—i.e.,

the individual defendant and his wife and brother, who were working at the club that

night. Id. at 69, 75-76 (emphasis omitted). The supreme court held that it was not

foreseeable. Id. at 76 & n.10. Accordingly, “the Club”—i.e., the individual

                                          10
      Case 2:21-cv-00155-AMM Document 11 Filed 05/03/21 Page 11 of 13




defendant and his coworkers that night—had no duty to protect the decedent from

the assailant. Id. New Addition Club, Inc. demonstrates that under Alabama law, the

issue whether an employee owes a duty to a plaintiff to protect from third-party

criminal acts generally turns on evidence regarding foreseeability developed during

discovery and at trial; New Addition Club, Inc. does not suggest, let alone hold, that

the Prices cannot possibly state a cause of action against Ms. Turner as an individual

defendant.

      Moye, which was decided before New Addition Club, Inc., does not alter this

outcome. In Moye, after a dance at a motel ended, one dancegoer shot another dead

in front of the motel. 499 So. 2d at 1369-70. The decedent’s estate sued the motel

and an individual defendant (the owner of the security service who employed the

security guards at the dance), and the trial court granted summary judgment in favor

of the defendants. Id. at 1369. Moye “discuss[es] the liability of a premises owner

for the criminal acts of third persons,” but the case is “not instructive” about an

individual’s “duty to foreseeable third parties, based on a general obligation imposed

in tort to act reasonably.” Taylor v. Smith, 892 So. 2d 887, 893 (Ala. 2004) (emphasis

in original) (internal quotation marks omitted); see also Southeastern Greyhound

Lines v. Callahan, 13 So. 2d 660, 663 (Ala. 1943) (distinguishing a bus driver’s

personal duty to a passenger, which is heightened when on notice of a defect in the

passenger’s seat, from his employer’s (the carrier’s) duty to a passenger, which is

                                         11
       Case 2:21-cv-00155-AMM Document 11 Filed 05/03/21 Page 12 of 13




broader than the driver’s)). Further, as in New Addition Club, Inc., the outcome in

Moye turned on specific facts in evidence regarding foreseeability, not on whether

the complaint could state a claim for negligence when third-party criminal activity

caused the injury: “The uncontroverted evidence in this case is that there had not

been a single criminal incident at any prior teen dance at the Gaston motel. This is

an objective fact, and [the plaintiff] submits nothing in opposition to this fact, and

[the plaintiff] offers no other evidence to indicate the defendants were on notice that

this criminal act might occur.” Moye, 499 So. 2d at 1373.

      Because neither of Family Dollar’s precedents support its assertion that the

Prices cannot possibly state a claim against Ms. Turner, Family Dollar failed to

establish that Ms. Turner was fraudulently joined, and her citizenship may not be

ignored for purposes of the court’s diversity analysis. Accordingly, complete

diversity does not exist, this court lacks subject matter jurisdiction to hear this case,

and the motion to remand is granted.

      B. Costs and Fees

      28 U.S.C. § 1447(c) provides that “[a]n order remanding the case may require

payment of just costs and any actual expenses, including attorney fees, incurred as a

result of the removal.” The fee-shifting provision was included in the statute because

“[t]he process of removing a case to federal court and then having it remanded back

to state court delays resolution of the case, imposes additional costs on both parties,

                                           12
       Case 2:21-cv-00155-AMM Document 11 Filed 05/03/21 Page 13 of 13




and wastes judicial resources.” Martin v. Franklin Cap. Corp., 546 U.S. 132, 140

(2005). However, the provision was not meant to discourage removal in all cases

except where the right to remove is “obvious.” Id. The test is whether “the removing

party lacked an objectively reasonable basis for seeking removal.” Id. at 141.

      Although Family Dollar’s arguments supporting its assertion that the Prices

could not possibly state a claim against Ms. Turner were unsuccessful, those

arguments were not based on an objectively unreasonable interpretation of the

relevant precedent, and it was not “obvious” that the precedent Family Dollar cited

did not support its right to remove. See id. at 140. Accordingly, the court declines to

find that Family Dollar’s basis for seeking removal was objectively unreasonable,

and the Prices’ request for costs and fees is denied.

IV. CONCLUSION

      For the foregoing reasons, the motion to remand, Doc. 4, is GRANTED, and

the request for costs and fees is DENIED.

      DONE and ORDERED this 3rd day of May, 2021.



                                     _________________________________
                                     ANNA M. MANASCO
                                     UNITED STATES DISTRICT JUDGE




                                          13
